UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 12, 2009 (Date of earliest event reported) Prospect Capital Corporation (Exact name of registrant as specified in its charter) MD (State or other jurisdiction of incorporation) 333-114552 (Commission File Number) 43-2048643 (IRS Employer Identification Number) 10 East 40th Street, 44th Floor, New York, New York 10016 (Address of principal executive offices) 10016 (Zip Code) 212 448-0702 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Election of Directors Effective February 12, 2009, the Board of Directors (the “Board”) of Prospect Capital Corporation (the “Company”) appointed Andrew C. Cooper as a member of its Board.Mr. Cooper will serve as a Class II member of the Board and will serve as a member of the Audit Committee and the Nominating and Corporate Governance Committee. Mr.
